             Case 1:21-cr-00082-KBJ Document 17 Filed 02/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA )
                         )
                         )
                         )
          V.             )                   CR. NO. 21-000082-2-ABJ
                         )
                         )
TROY WILLIAMS            )
          Defendant      )

          MOTION TO WITHDRAW MOTION FOR DEFENDANT TO TRAVEL

        COMES NOW, TROY WILLIAMS, defendant, through undersigned counsel

Dwight E. Crawley, and respectfully moves this Honorable Court to withdraw his motion

to travel filed on February 9, 2021. Mr. Williams no longer wishes to travel to Peru at

this time.

        WHEREFORE, counsel respectfully requests that this court grant the defendant’s

motion.


                                             Respectfully submitted
                                             TROY WILLIAMS

                                                              /s/
                                             ________________________________
                                             Dwight E. Crawley, Esq.
                                             DC BAR #472672
                                             Attorney for TROY WILLIAMS
                                             Law Office of Dwight E. Crawley
                                             1300 I. Street, NW
                                             Suite 400E
                                             Washington, DC 20005
                                             (202) 580-9794 Phone
                                             (202) 722-0246 Fax
                                             vadclawyer@gmail.com
          Case 1:21-cr-00082-KBJ Document 17 Filed 02/15/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will send a notification of such filing
(NEF) to all attorneys of record.
                                                              /s/
                                              ________________________________
                                              Dwight E. Crawley, Esq.
                                              DC BAR #472672
                                              Attorney for TROY WILLIAMS
                                              Law Office of Dwight E. Crawley
                                              1300 I. Street, NW
                                              Suite 400E
                                              Washington, DC 20005
                                              (202) 580-9794 Phone
                                              (202) 722-0246 Fax
                                              vadclawyer@gmail.com




                                                 2
